Citation Nr: 0730404	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-37 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to July 28, 2003, for 
the grant of a 10 percent disability rating for residuals of 
a fracture of the left second toe.




REPRESENTATION

Appellant represented by:	African American PTSD 
Association




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
increased the evaluation for the veteran's fracture of the 
second left toe from 0 percent to 10 percent, effective 
August 8, 2003.  Subsequently, in October 2003, the RO 
assigned an effective date of July 28, 2003 for the grant of 
a 10 percent rating for fracture of the second left toe.  The 
veteran perfected an appeal as to the assigned effective 
date.  

In December 2006, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2007.  

The Board notes that, in a statement dated in August 2007, 
the veteran appears to have raised the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a low back disorder, 
secondary to the service-connected left toe disorder.  He 
also raised the issue of entitlement to service connection 
for a left leg disorder, secondary to the fracture of the 
second left toe.  These matters are referred to the RO for 
the appropriate action.  

In his substantive appeal (VA Form 9), received in October 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In July 2006, the RO 
sent the veteran notice that a videoconference hearing was 
scheduled for August 8, 2006.  The record indicates that the 
hearing was rescheduled for August 9, 2006 due to scheduling 
conflict.  However, the record also indicates that the 
veteran requested that the hearing be cancelled.  38 U.S.C.A. 
§ 20.704(e) (2007).  


FINDINGS OF FACT

1.  A September 1982 rating decision granted service 
connection and assigned a noncompensable disability 
evaluation for fracture, second left toe, effective September 
4, 1982.  

2.  The veteran was notified of the September 1982 rating 
decision, and of his appellate rights, by a letter dated 
October 7, 1982.  He did not file a notice of disagreement 
with the September 1982 rating decision.  

3.  The next correspondence received by the RO, wherein the 
veteran expressed a claim for an increased rating for his 
left foot injury, is date-stamped July 28, 2003.  


CONCLUSIONS OF LAW

1.  The September 1982 rating decision, which assigned a 
noncompensable evaluation for fracture of the second left 
toe, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  

2.  The criteria for an effective date prior to July 28, 
2003, for the assignment of a 10 percent disability rating 
for fracture, second left toe, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.357, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2003 from the RO to the veteran that 
was issued prior to the initial RO decision in September 
2003.  An additional letter was issued in January 2005.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2004 SOC and the June 2007 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in January 2007, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, since the Board finds that the preponderance of the 
evidence is against the claim for an earlier effective date 
for the grant of a 10 percent rating for fracture of the 
second left toe, any timing deficiency with respect to notice 
of an earlier effective date is moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of a 10 percent rating for residuals of fracture of the 
second left toe, given that there has been a Board remand, 
given that he has been provided all the criteria necessary 
for establishing earlier effective date for the assignment of 
a higher evaluation, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error." 


II.  Factual background.

The veteran's initial claim for service connection for a left 
toe disorder (VA Form 21-526) was received in September 1982.  

By a rating action in September 1982, the RO granted service 
connection for fracture, second left toe, effective September 
4, 1982.  The veteran was notified of this decision and of 
his appellate rights by letter dated October 7, 1982.  He did 
not appeal that decision.  No correspondence was received 
from the veteran within one year of October 7, 1982, 
expressing disagreement with the rating assigned for 
fracture, second left toe.  See 38 C.F.R. §§ 20.201, 
20.302(a).  Therefore, that decision is final.  


The next correspondence received from the veteran addressing 
his left toe disorder was received at the RO on July 28, 
2003.  Specifically, on VA Form 21-4138, the veteran 
indicated that he wanted to reopen his claim for an increased 
rating for his left foot injury.  The veteran was afforded a 
VA compensation examination in September 2003.  

A September 2003 rating decision granted a 10 percent rating 
for fracture of the second left toe, effective from August 8, 
2003.  In a subsequent rating decision, dated in October 
2003, the RO granted an earlier effective date of July 28, 
2003 for the assignment of a 10 percent rating for fracture 
of the second left toe.  

III.  Legal Analysis-Earlier Effective Date.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under section 5110(b) (2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result. 38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
July 28, 2003, for the assignment of a 10 percent rating for 
fracture of the second left toe.  

The veteran has appealed the date of assignment of a 10 
percent evaluation for a toe disability.  In essence, he 
asserts that the effective date should to back to the date of 
his separation from service.  His allegation lacks legal 
merit.  To the extent that he asserts that the effective date 
should go back to the date of separation from service, that 
issue was adjudicated by VA in 1982 when it was determined 
that a non-compensable evaluation was warranted.  
Significantly, by a rating action dated September 29, 1982, 
the RO granted service connection for fracture, second left 
toe, and assigned a 0 percent rating effective September 4, 
1982.  The RO properly notified the veteran of that 
determination by letter dated October 7, 1982.  However, the 
veteran did not file a timely Notice of Disagreement 
concerning the assigned rating for the fracture of the second 
left toe.  In the absence of an appeal, that determination 
became final.  He may not now re-litigate that issue.  See 
Rudd v. Nicholson, 20 Vet. App 296 (2006).  

The veteran has also argued that he did not receive a VA 
examination at the time of the 1982 decision.  That assertion 
is correct.  However, it does not provide a basis to award an 
earlier effective date.  If the veteran was not satisfied 
with the decision, he had the right to appeal, but he did not 
appeal.  

The Board further notes that the veteran has not raised a 
claim of CUE in the September 29, 1982 RO decision.  

In regard to an effective date prior to July 28, 2003, 
generally; 38 U.S.C. § 5110 specifically provides that for an 
award of increased compensation, the effective date is the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C. § 5110(b) 
(2).  This section requires review of all the evidence of 
record to determine the earliest possible effective date.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); 38 C.F.R. 
§ 3.400(o)(1), (2) (2007) (effective date of award of 
increased rating is earliest date as of which it is factually 
ascertainable that increase in disability had occurred if 
claim is received within one year from such date, otherwise, 
date of receipt of claim).  

In this case, a claim for increase was received on July 28, 
2003, and that is the date assigned for the 10 percent 
evaluation.  Prior to July 28, 2003, there had been no claim, 
informal claim or an intent to file a claim for increase.  
Furthermore, there is no evidence of an increase in 
disability in the one year prior to the date of claim for 
increase.  In addition, the veteran did not receive VA 
treatment or evaluation for the service-connected disability 
prior to the July 28, 2003 claim.  See 38 C.F.R. § 3.157.  In 
the absence of a claim, informal claim (to include VA 
treatment), an intent to file a claim or evidence of increase 
within one year prior to the July 28, 2003 claim, there is no 
basis to assign an earlier effective date.  

It is clear that subsequent to the September 1982 final 
decision of record, the veteran first expressed intent to 
seek an increase for his left foot disorder in a statement 
dated stamped on July 28, 2003.  No other correspondence or 
evidence indicating an intent to claim entitlement to an 
increased rating for this disorder was submitted by the 
veteran in the interim between the rating decision in 
September 1982 and July 28, 2003.  In light of the above, an 
effective date prior to July 28, 2003 for the assignment of a 
10 percent rating for fracture, second left toe is not 
warranted.  


ORDER

Entitlement to an effective date prior to July 28, 2003, for 
the award of a 10 percent disability evaluation for fracture, 
second left toe, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


